1    JOHN BALAZS, Bar #157287
     Attorney at Law
2    916 2nd Street, Suite F
     Sacramento, California 95816
3    Telephone: (916) 447-9299
     John@Balazslaw.com
4
     Attorney for Defendant
5    HARVEY LEE SEWELL, JR.
6
7
8                                             UNITED STATES DISTRICT COURT
9                                           EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           No. 2:05-CR-00554-TLN-EFB

12                               Plaintiff,               STIPULATED MOTION AND ORDER TO
                                                          REDUCE SENTENCE PURSUANT TO
13               v.                                       SECTION 404 OF THE FIRST STEP ACT, P.L.
                                                          115-391
14    HARVEY LEE SEWELL, JR.

15                               Defendant.               Hon. Troy L. Nunley

16
               Defendant, Harvey Lee Sewell, Jr., through his attorney, John Balazs, and plaintiff,
17
     United States, through its counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the
18
     Court should enter an amended judgment reducing Sewell’s sentence to 235 months. The parties
19
     further stipulate as follows:
20
               1.         Defendant Harvey Lee Sewell, Jr. was convicted by jury trial of one count of
21
     conspiracy to distribute and possess with intent to distribute at least 50 grams of cocaine base
22
     (count 1) and four counts of distributing at least 5 grams of cocaine base (counts 2-5). An
23
     Information charging a prior conviction was filed under 21 U.S.C. § 851, which increased the
24
     mandatory minimum on count 1 from 10 to 20 years imprisonment and the minimum term of
25
     supervised release to 120 months.
26
               2.         His total offense level was 38 (base offense level 36 plus a 2-level enhancement
27
     under U.S.S.G. § 3B1.1(c)), his criminal history category was V, and the resulting guideline
28
     range was 360 months to life.
     Stipulation and Order Re: Sentence Reduction          1
1              3.         On August 5, 2008, the Court sentenced Sewell to 300 months on counts 1
2    through 5, to run concurrently, for a total sentence of 300 months. The Court also imposed 120
3    months supervised release on count 1 and 96 months supervised release on counts 2-5, all to be
4    served concurrently to each other.
5              4.         Sewell’s total offense level has been reduced through guideline amendments from
6    38 to 34, and his guideline range is now 235-293 months.
7              5.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
8    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
9    motion of the defendant, an attorney for the government, or the court, “impose a reduced
10   sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the
11   covered offense was committed.”
12             6.         The parties agree that defendant is eligible for a reduction of his sentence under
13   Section 404 of the First Step Act. Specifically, had sections 2 and 3 of the Fair Sentencing Act
14   of 2010 been in effect at the time the offense was committed, defendant would have been subject
15   to a statutory range of 10 years to life. 21 U.S.C. § 841(b)(1)(B) (2010). The applicable
16   guideline range is 235-293 months and Sewell should be resentenced to 235 months
17   imprisonment on counts 1 through 5 and 96 months supervised release on count 1. See 21
18   U.S.C. § 841(b)(1)(B) (for persons with a prior conviction for a drug felony offense, the sentence
19   shall include a term of supervised release of at least eight years).
20             7.         Accordingly, the parties request this Court issue the order lodged herewith
21   reducing Sewell’s sentence to 235 months imprisonment on all counts, to run concurrently with
22   each other, and 96 months supervised release on count 1, all other terms of the judgment
23   remaining unchanged.
24             8.         The parties also agree that Sewell’s pending motion to reduce sentence under 18
25   U.S.C. § 3582(c)(2) (docket 286) and his motion to reduce sentence under Section 402 of the
26
     First Step Act (docket 296) are moot.
27
               9.         The undersigned counsel for defendant affirms that he has discussed this
28
     stipulation with defendant and that defendant has authorized counsel to enter into this agreement
     Stipulation and Order Re: Sentence Reduction           2
1    on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
2    stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
3    hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
4    counsel joins in that waiver.
5    Respectfully submitted,
6    Dated: March 27, 2019                          Dated: March 27, 2019
7    McGREGOR SCOTT
     United States Attorney
8
9     /s/ Jason Hitt                                 /s/ John Balazs
     JASON HITT                                     JOHN BALAZS
10   Assistant U.S. Attorney                        Attorney at Law
11   Attorney for Plaintiff                         Attorney for Defendant
     UNITED STATES OF AMERICA                       HARVEY SEWELL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                           ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Sewell is entitled to the benefit of Section
5    404 of the First Step Act, resulting in an amended guideline range of 235 to 293 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in this case is
7    reduced to 235 months on each count to run concurrently to each other for a total term of 235
8    months imprisonment, and the term of supervised release on count 1 is reduced to 96 months.
9              IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
10   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
11   reduction in sentence, and shall serve certified copies of the amended judgment on the United
12   States Bureau of Prisons and the United States Probation Office.
13             IT IS FURTHER ORDERED that Mr. Sewell’s pending motions to reduce sentence at
14   dockets 286 and 296 are denied as moot and that the April 4, 2019 hearing on Mr. Sewell’s
15   motion to reduce sentence under Section 404 of the First Step Act is VACATED.
16   Dated: March 28, 2019
17
18
19
                                            Troy L. Nunley
20
                                            United States District Judge
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction               4
